EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Francine Nesti on May 7, 2021.

The application has been amended as follows: 
Claims
8. (Currently Amended) A method of manufacturing a double tube, comprising: 
manufacturingthe method of claim 2, wherein the fin-assembled tube is;
providing an outer tube around the inner tube; and
bending the inner tube and the outer tube together by inserting the core rod for supporting the fin material only into an interior of the inner tube.  

9. (Currently Amended) The method of manufacturing the double tube according to claim 8, further comprising:
inserting a core rod for supporting the fin material into the interior of the tube; and
forming the helical fin 

10. (Currently Amended) The method of manufacturing the double tube according to claim 9, wherein the core rod has a slit for supporting the fin material, and 
as the fin material is twisted, the fin material is

11. (Currently Amended) The method of manufacturing the double tube according to claim 10, wherein the core rod has:[[,]] 
a die portion brought into contact with an inner surface of the inner tube that has not been subjected to a bending process; and YB:00846725.DOCXU.S. Patent Application Serial No. 16/343,589Page 4 of 7 Reply responsive to Office Action dated January 14, 2021 Reply dated: April 12, 2021
a die tip-end portion projected such that a diameter is reduced from the die portion and so as to face an interior of a bent portion of the tube.

Claim 8 has been amended so as to clearly incorporate the method of claim 2. Claims 9 – 11 have been further amended so as to alleviate various indefinite and grammatical errors.

Election/Restrictions
Claim 2 is allowable. The restriction requirement between Groups I and II, as set forth in the Office action mailed on October 7, 2020, has been reconsidered in view of The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of October 7, 2020 is fully withdrawn.  Claims 8 - 11, directed to Group II, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Terminal Disclaimer
The terminal disclaimer filed on April 12, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Application Number 16/343,623 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Reasons for Allowance
Claims 1 – 11 are allowed.
The reasons for allowance of the claims have been discussed in the previous Office Action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BESLER whose telephone number is (571)270-5331.  The examiner can normally be reached on Monday - Friday, 10:30 am - 7:30 am (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 571-272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER J BESLER/Primary Examiner, Art Unit 3726